 In the Matter of CENTRE BRASS WORKS, INC. AND ENTERPRISE NOVELTYCo.andMETAL POLISHERS, PLATERS, BUFFERS AND HELPERS INTER-NATIONAL UNION, LOCAL No. 8Cases Nos. C-567 and R-693SUPPLEMENT AND SECOND AMENDMENT TODIRECTION OF ELECTIONDecember 7, 1939On January 9, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Electionin the above-entitled proceedings.'On January 24, 1939, the Boardissued an Amendment to Direction of Election and Order DismissingPetition.2The Direction of Election, as amended, directed that anelection by secret ballot be conducted, at such time as the Boardshould in the future direct, among all production employees of CentreBrassWorks, Inc., whose names appear on the pay roll last preced-ing the date of the Direction of Election, excluding office workers,foremen, and supervisory employees, and excluding also employeeswho quit or were discharged for cause between the date of the speci-fied pay roll and the date of the election, to determine whether ornot they desired to be represented by Metal Polishers, Buffers, Platers,and Helpers International Union, Local No. 8, for the purposes ofcollective bargaining.The Board has been advised by the Regional Director for theSecond Region (New York City) that an election may be appro-priately held at this time.The Regional Director has also advisedthe Board that the parties to the proceedings are agreed that anelection at the present time among employees whose names appearon the pay roll last preceding the date of the original Direction ofof Election would be impractical.The Board, therefore, hereby sup-plements and amends its Direction of Election, as amended, to readas follows :110 N. L. R. B. 1060.2 ] 0 N. L. R. B. 1077.18 N. L. R. B., No. 22.146 CENTRE BRASS WORKS, INCORPORATED147DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, itis herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withCentre BrassWorks, Inc., New York City, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Supplement and Second AmendmenttoDirection of Election, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asthe agent of the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among all pro-duction employees of Centre Brass Works, Inc., whose names appearon the pay roll last preceding the date of this Supplement and SecondAmendment to Direction of Election, including employees who didnot work during such pay-roll period because they were ill or onvacation, and employees who were then or have since been tempo-rarily laid off, but excluding office workers, foremen, and supervisoryemployees, and excluding also employees who may quit or may bedischarged for cause between the date of the pay roll above specifiedand the date of the election, to determine whether or not they desireto be represented by Metal Polishers, Buffers, Platers, and HelpersInternational Union, Local No. 8, for the purposes of collective bar-gaining.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Supplement and Second Amendment to Direction of Election.